

Exhibit 10.2


nsogsupplementalagmt6_image1.jpg [nsogsupplementalagmt6_image1.jpg]


A NONQUALIFIED STOCK OPTION GRANT (hereinafter the “Option”) for the number of
shares of Nordstrom Common Stock (“Common Stock”), as noted in the 2016 Notice
of Grant of Stock Options (the “Notice”), of Nordstrom, Inc., a Washington
Corporation (the “Company”), is hereby granted to the Recipient (“Optionee”) on
the date set forth in the Notice, subject to the terms and conditions of this
Agreement. The Option is also subject to the terms, definitions and provisions
of the Nordstrom, Inc. 2010 Equity Incentive Plan (the “Plan”), adopted by the
Board of Directors of the Company (the “Board”) and approved by the Company’s
shareholders, which is incorporated in this Agreement. To the extent
inconsistent with this Agreement, the terms of the Plan shall govern. Terms not
defined herein shall have the meanings as set forth in the Plan. The
Compensation Committee of the Board (the “Compensation Committee”) has the
discretionary authority to construe and interpret the Plan and this Agreement.
All decisions of the Compensation Committee upon any question arising under the
Plan or under this Agreement shall be final and binding on all parties. The
Option is subject to the following terms and conditions:


1.
OPTION EXERCISE PRICE

The option exercise price is one hundred percent (100%) of the fair market value
of a share of Common Stock as determined by the closing price of Common Stock on
the New York Stock Exchange on the date of grant. For this purpose, the date of
grant is indicated in the Notice and reflects either the date the Compensation
Committee approves the grant, or if this date falls within a closed trading
period, the first trading day thereafter that falls within an open trading
window.


2.
VESTING AND EXERCISING OF OPTION

Except as set forth in Section 5, the Option shall vest and be exercisable
pursuant to the terms of the vesting schedule set forth in the Notice.
(a)
Method of Exercise. The Option shall be exercisable (only to the extent vested)
by a written notice in a form prescribed by the Company that shall:

(i)
state the election to exercise the Option, the number of shares, the total
option exercise price, and the name and address of the Optionee;

(ii)
be signed by the person entitled to exercise the Option; and

(iii)
be in writing and delivered to Nordstrom Leadership Benefits (either directly or
through a broker).

(b)
Payment upon Exercise. Payment of the option exercise price for any shares with
respect to which an Option is being exercised shall be by:

(i)
check or bank wire transfer, or

(ii)
giving an irrevocable direction for a broker approved by the Company to sell all
or part of the Option shares and to deliver to the Company from the sale
proceeds an amount sufficient to pay the option exercise price and any amount
required to be withheld to meet the Company’s minimum statutory withholding
requirements, including the employee’s share of payroll taxes. (The balance of
the sale proceeds, if any, will be delivered to the Optionee.)

The certificate(s) or shares of Common Stock as to which the Option shall be
exercised shall be registered in the
 
name of the person(s) exercising the Option unless another person is specified.
An Option hereunder may not at any time be exercised for a fractional number of
shares.
(c)
Restrictions on Exercise. The Option may not be exercised if the issuance of the
shares upon such exercise would constitute a violation of any applicable federal
or state securities or other law or valid regulation, or the Company’s Insider
Trading Policy. As a condition to the exercise of the Option, the Company may
require the person exercising the Option to make any representation and warranty
to the Company as the Company’s counsel advises and as may be required by the
Company or by any applicable law or regulation.



3.
ACCEPTANCE OF OPTION

Although the Company may or may not require the Optionee’s signature upon
accepting the grant, the Optionee remains subject to the terms and conditions of
this Agreement.


4.
NONTRANSFERABILITY OF OPTION

The Option may not be sold, pledged, assigned or transferred in any manner
except in the event of the Optionee’s death. In the event of the Optionee’s
death, the Options may be transferred to the person indicated on a valid
Nordstrom Beneficiary Designation form, or if no Beneficiary Designation form is
on file with the Company, then to the person to whom the Optionee’s rights have
passed by will or the laws of descent and distribution. Except as set forth in
Section 5, the Option may be exercised during the lifetime of the Optionee only
by the Optionee or by the guardian or legal representative of the Optionee. The
terms of this Agreement shall be binding upon the executors, administrators,
heirs and successors of the Optionee.


5.
SEPARATION OF EMPLOYMENT

Except as set forth in this section, a vested Option may only be exercised while
the Optionee is an employee of the Company. If an Optionee’s employment is
terminated, the Optionee or his or her legal representative shall have the right
to exercise the Option after such termination as follows:






--------------------------------------------------------------------------------






(a)
If the Optionee dies while employed by the Company, and the option was granted
at least six

(b)
months prior to the date of the Optionee’s death, it shall immediately vest and
may be exercised during the period ending four years after the Optionee’s death.
The recipient named on the Optionee’s Beneficiary Designation form may exercise
such rights. If no valid Beneficiary Designation form is on file with the
Company, then the person to whom the Optionee’s rights have passed by will or
the laws of descent and distribution may exercise such rights. In no event may
the Option be exercised more than 10 years from the date of grant. If the Option
was granted less than six months prior to death, such Option shall be forfeited
as of the date of death.

(b)
If the Optionee is separated due to his or her disability, as defined in Section
22(e)(3) of the Internal Revenue Code of 1986, as amended (the “Code”), the
Option was granted at least six months prior to such separation and the Optionee
provides Nordstrom Leadership Benefits with reasonable documentation of the
Optionee’s disability, the Option shall immediately vest as of the date of such
separation and may be exercised during the period ending four years after
separation. In no event may the Option be exercised more than 10 years from the
date of grant. If the Option was granted less than six months prior to
separation due to the Optionee’s disability, such Option shall be forfeited as
of the date of separation.

(c)
If the Optionee’s employment is terminated due to his or her embezzlement or
theft of Company funds, defraudation of the Company, violation of Company rules,
regulations or policies, or any intentional act that harms the Company, such
Option, to the extent not exercised as of the date of termination, shall be
forfeited as of that date.

(d)
If the Optionee is separated for any reason other than those set forth in
subparagraphs (a), (b) and (c) above, the Optionee (or Optionee’s beneficiary)
may exercise his or her Option, to the extent vested as of the date of his or
her separation, within 100 days after separation. In no event may the Option be
exercised more than 10 years from the date of grant. Any unvested options will
be forfeited as of the date of separation.

Notwithstanding anything above to the contrary, if at any time during the
Optionee’s employment or in the period during which the Option is exercisable,
the Optionee directly or indirectly, either as an employee, employer,
consultant, agent, principal, partner, shareholder, corporate officer, director
or in any other capacity, engages or assists any third party in engaging in any
business competitive with the Company; divulges any confidential or proprietary
information of the Company to a third party who is not authorized by the Company
to receive the confidential or proprietary information; or improperly uses any
confidential or proprietary information of the Company, then the post-separation
vesting and exercise rights of the Option set forth above shall cease
immediately, and all outstanding vested and unvested portions of the Option
shall be immediately forfeited.






 


6.
TERM OF OPTION

The Option may not be exercised more than 10 years from the date of grant of the
Option, and the vested portion of such Option may be exercised during such term
only in accordance with the Plan and the terms of the Option.
7.
ADJUSTMENTS UPON CHANGES IN CAPITALIZATION

The Option shall be adjusted pursuant to the Plan, in such manner, to such
extent (if any) and at such time as the Compensation Committee deems appropriate
in the circumstances, to reflect any stock dividend, stock split, split up,
extraordinary cash dividend, any combination or exchange of shares or other
Strategic Transaction.


8.
ADDITIONAL OPTIONS

The Compensation Committee may or may not grant the Optionee additional Options
in the future. Nothing in this Option or any future grant should be construed as
suggesting that additional grants to the Optionee will be forthcoming.


9.
LEAVES OF ABSENCE

For purposes of this Agreement, the Optionee’s service does not terminate due to
a military leave, a medical leave or another bona fide leave of absence if the
leave was approved by the Company in writing and if continued crediting of
service is required by the terms of the leave or by applicable law. But, service
terminates when the approved leave ends unless the Optionee immediately returns
to active work.
If the Optionee goes on a leave of absence approved by the Company, then the
vesting schedule specified in the Notice may be adjusted in accordance with the
Company’s leave of absence policy or the terms of the leave.


10.
TAX WITHHOLDING

In the event that the Company determines that it is required to withhold any tax
as a result of the exercise of the Option, the Optionee, as a condition to the
exercise of their Option, shall make arrangements satisfactory to the Company to
enable it to satisfy all withholding requirements.


11.
RIGHTS AS A SHAREHOLDER

Neither the Optionee nor the Optionee’s beneficiary or representative shall have
any rights as a shareholder with respect to any Common Stock subject to the
Option, unless and until (i) the Optionee or the Optionee’s beneficiary or
representative becomes entitled to receive such Common Stock by filing a notice
of exercise and paying the option exercise price pursuant to the Option, and
(ii) the Optionee or Optionee’s beneficiary or representative has satisfied any
other requirement imposed by applicable law or the Plan.


12.
NO RETENTION RIGHTS

Nothing in this Agreement or in the Plan shall give the Optionee the right to be
retained by the Company (or a subsidiary of the Company) as an employee or in
any capacity. The Company and its subsidiaries reserve the right to terminate
the Optionee’s service at any time, with or without cause.








--------------------------------------------------------------------------------




13.
CLAWBACK POLICY

The Option, and any proceeds (Common Stock or cash) received in connection with
the exercise of the Option or subsequent sale of such issued Common Stock, shall
be subject to the Clawback Policy adopted by the Company’s Board, as amended
from time to time.
In the event the Clawback Policy is deemed unenforceable with respect to the
Option, or with respect to the proceeds received in connection with the exercise
of the Option or subsequent sale of Common Stock issued pursuant to the Option,
then the Option grant subject to this Agreement shall be deemed unenforceable
due to lack of adequate consideration.


14.
ENTIRE AGREEMENT

The Notice, this Agreement and the Plan constitute the entire contract between
the parties hereto with regard to the subject matter hereof. They supersede any
other agreements, representations or understandings (whether oral or written and
whether express or implied) that relate to the subject matter hereof.
This Agreement may not be modified or amended, except for a unilateral amendment
by the Company that does not materially adversely affect the rights of the
Optionee under this Agreement. No party to this Agreement may unilaterally waive
any provision hereof, except in writing. Any such modification, amendment or
waiver signed by, or binding upon, the Optionee, shall be valid and binding upon
any and all persons or entities who may, at any time, have or claim any rights
under or pursuant to this Agreement.




















































 




15.
CHOICE OF LAW

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Washington, without regard to principles of conflicts of laws,
as such laws are applied to contracts entered into and performed in such State.
 
16.
SEVERABILITY

If any provision of this Agreement shall be invalid or unenforceable, such
invalidity or unenforceability shall attach only to such provision and shall not
in any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if such
invalid or unenforceable provision were not contained herein.


17.
CODE SECTION 409A

The Company reserves the right, to the extent the Company deems reasonable or
necessary in its sole discretion, to unilaterally amend or modify this Agreement
as may be necessary to ensure that all vesting or delivery of Common Stock
provided under this Agreement is made in a manner that complies with Section
409A of the Code, together with regulatory guidance issued thereunder.




